Citation Nr: 1041574	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic 
retinopathy.

2.  Entitlement to an increased rating for hypertension 
associated with herbicide exposure and diabetic retinopathy, 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for a bilateral hearing 
loss disability, evaluated as non-compensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2008 rating decision 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board notes that this case was remanded in May 2010 to afford 
the appellant a hearing before a Veterans Law Judge.  The 
appellant cancelled his hearing request in July 2010.  


FINDINGS OF FACT

1.  Diabetic retinopathy has been manifested by a corrected 
visual acuity of 20/20, bilaterally, with no incapacitating 
episodes.

2.  The appellant requires continuous medication to control his 
hypertension.  The diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures are 
not predominantly 200 or more.

3.  On VA audiometric examination in February 2009, the right ear 
had an average decibel loss of 40 with a speech recognition score 
of 100 percent (Level I).  The left ear had an average decibel 
loss of 47 with a speech recognition score of 100 percent (Level 
I).


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for diabetic 
retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84, Diagnostic Code 6006; 38 C.F.R. § 4.119, DC 
7913 (2010).


2.  The criteria for rating higher than 10 percent disabling for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 
(DC) 7101 (2010).

3.  The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in September 2007 and May 2008. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, appropriate examinations have 
been conducted.  We note that the VA examinations were adequate.  
The examiner reviewed the history, established clinical findings 
and provided reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disabilities have not significantly changed and a uniform 
rating is warranted.  

Analysis 

Diabetic Retinopathy

The appellant has appealed the denial of a compensable disability 
rating for his diabetic retinopathy.  He contends that his vision 
has worsened and that a higher evaluation is warranted.  The 
Board notes that service connection for diabetic retinopathy has 
been established in conjunction with the service connected 
diabetes mellitus.  After review of the evidence, the Board finds 
against the claim for a separate compensable rating for diabetic 
retinopathy.  

The Rating Schedule does not contain a specific diagnostic code 
for diabetic retinopathy.  However, where an unlisted condition 
is encountered it is permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2010).  In this case, the 
Board finds that 38 C.F.R. § 4.84, DC 6006, which pertains to 
retinitis, is the most closely analogous diagnostic code.  
Diagnostic Codes 6000 through 6009, in chronic form, are to be 
rated from 10 percent to 100 percent disabling for impairment of 
visual acuity or loss of field of vision, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  A 
minimum rating of 10 percent is to be assigned during active 
pathology. 38 C.F.R. § 4.84, DCs 6000-6009.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  
The ratings increase in 10 percent increments according to the 
levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye. 38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

During the pendency of the appeal, the criteria for rating eye 
disabilities changed. However, because the appellant filed his 
claim prior to December 10, 2008, the appeal will be considered 
under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

The evidence shows that diabetic retinopathy was diagnosed in 
June 2006.  For the right eye, examination revealed uncorrected 
near vision 20/25, uncorrected far vision 20/60, corrected near 
vision 20/20 and corrected far vision 20/20.  For the left eye, 
examination revealed uncorrected near vision 20/25, uncorrected 
far vision 20/70, corrected near vision 20/20 and corrected far 
vision 20/20.  

Examination in November 2007 noted a history of no visual 
symptoms related to diabetes.  Visual fields, acuity and reaction 
of pupils to light and accommodation were reported normal.  There 
were also no cataracts present and/or no visual impairments.  

In another examination in November 2007, examination for the 
right eye revealed uncorrected near vision 20/200, uncorrected 
far vision 20/100, corrected near vision 20/20 and corrected far 
vision 20/20.  For the left eye, examination revealed uncorrected 
near vision 20/200, uncorrected far vision 20/200, corrected near 
vision 20/20 and corrected far vision 20/20.  

No diabetic retinopathy was shown in May 2008.  

In light of the evidence above, the Board finds against a 
compensable rating for diabetic neuropathy.  The appellant argues 
that his vision has worsened.  The Board finds the appellant's 
own reports of symptomatology to be credible.  However, neither 
the lay nor medical evidence reflects the functional equivalent 
of symptoms required for a higher evaluation.  The more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the currently 
assigned 0 percent evaluation is warranted and no more.  In this 
regard, we note that examinations in November 2007 and May 2008 
found no diabetic retinopathy.  This findings establishes that he 
does not have an active pathology.  Furthermore, examination in 
November 2007 and June 2006 revealed corrected near vision 20/20 
and corrected far vision 20/20.  

The evidence is against a separate compensable rating for 
diabetic retinopathy.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The appellant has appealed the denial of a rating higher than 10 
percent disabling for hypertension.  The appellant's disability 
is rated under DC 7101.  This rating provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more or 
when continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 20 percent rating is warranted for 
hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more.  Hypertensive vascular disease with diastolic 
pressure predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.   

In the June 2006 VA compensation and pension examination, it was 
noted that continuous medication for hypertension was needed.  
Blood pressure readings were shown to be 159/68, 147/66 and 
149/62.  Hypertension was diagnosed.  No hypertensive disease was 
found.  

In July 2006, the appellant's blood pressure was 155/68, 
rechecked 151/67 and 144/65.  Blood pressure was shown to be 
159/77 in August 2006, 140/69 in August 2006, 163/80 in November 
2006, 146/65 in December 2006, 154/69 in March 2007, 127/47 in 
May 2007, 128/97 August 2007, and 140/54 in September 2007.  

In the November 2007 VA compensation and pension examination, 
blood pressure measured 136/59, 133/63 and 122/67.  In October 
2008, the appellant's blood pressure was shown to be 144/80.  
Examinations in November 2008 revealed blood pressure readings of 
137/65 and 133/61.  Examination in December 2008 revealed 112/70 
blood pressure reading.  

During his October 2008 hearing, the appellant related that his 
hypertension affects his daily activities.  He stated that his 
systolic reading was over 200 on one occasion when he was working 
on the rooftop.  He denied ever having a diastolic reading over 
110.  

Upon careful review of the evidence, the Board concludes that a 
rating higher than 10 percent for hypertension is not warranted.  
The 10 percent rating contemplates hypertension with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.  In order to warrant a 20 
percent disability evaluation, the next higher evaluation, the 
evidence must show diastolic pressure predominately 110 or more 
or systolic pressure predominately 200 or more.  As shown above, 
the diastolic pressure during this appeal was never at 110 or 
more.  The appellant's systolic pressure during the pendency of 
this appeal has been recorded between 112 and 159; the evidence 
clearly demonstrates that the appellant's systolic pressures were 
not predominately 200 or more during the pendency of this appeal.  

The Board notes that the appellant has stated that his 
hypertension has caused interference with his daily activities 
and that on one occasion his systolic pressure was more than 200.  
However, we note that the examinations of record at most show 
systolic pressure at 159.  In determining the actual degree of 
disability, the examination findings are more probative of the 
degree of impairment.  The Board concludes that an interpretation 
by a professional is more probative than a non-specific statement 
by the appellant.  In sum, the Veteran's blood pressure readings 
are clearly contemplated by the criteria for a 10 percent 
evaluation.

The Board finds that the criteria for a higher rating for 
hypertension have not been met.  The appellant has had no 
clinical blood pressure readings during this appeal period with a 
diastolic pressure over 110 and at no time has his systolic 
pressure been 200 or more.  Thus, a rating in excess of 10 
percent is not warranted.  In light of the above discussion, the 
Board finds that the preponderance of the evidence is against a 
rating higher than 10 percent for hypertension, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hearing Loss 

The appellant's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average pure tone hearing 
threshold level, as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per 
second, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing impairment 
from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average intersect.  
38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing, 
while the vertical columns represent the ear having the poorer 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e).  In addition, 
38 C.F.R. § 4.86 applies to exceptional patterns of hearing 
impairment.  Under its provisions, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman Numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86.  

On the June 2006 VA compensation and pension examination, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
45
40
LEFT
20
35
50
55

The appellant had a pure tone average of 32.5 for the right ear 
and 40 for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 92 
percent in left ear.  



On the November 2007 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
50
LEFT
20
35
45
55

The appellant had a pure tone average of 33.75 for the right ear 
and 38.75 for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 86 percent 
in left ear.  

On the January 2009 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
50
45
LEFT
20
45
65
75

The appellant had a pure tone average of 35 for the right ear and 
51.25 for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 80 percent 
in left ear.  

On the February 2009 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55
50
LEFT
20
45
65
75

The appellant had a pure tone average of 40 for the right ear and 
47 for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 100 
percent in left ear.  

The June 2006 audiological evaluation revealed an average right 
ear pure tone decibel loss of 32.5 with speech recognition of 100 
percent.  This corresponds to a numeric designation of Level I 
hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  
The appellant had a left ear average pure tone decibel loss of 40 
with speech recognition of 92 percent.  These findings are 
consistent with Level I hearing in the left ear.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The November 2007 audiological evaluation revealed an average 
right ear pure tone decibel loss of 33.75 with speech recognition 
of 92 percent.  This corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI 
(2010).  The appellant had a left ear average pure tone decibel 
loss of 38.75 with speech recognition of 86 percent.  These 
findings are consistent with Level II hearing in the left ear.  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2010).  

The January 2009 audiological evaluation revealed an average 
right ear pure tone decibel loss of 35 with speech recognition of 
84 percent.  This corresponds to a numeric designation of Level 
II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  
The appellant had a left ear average pure tone decibel loss of 
51.25 with speech recognition of 80 percent.  These findings are 
consistent with Level II hearing in the left ear.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The February 2009 audiological evaluation revealed an average 
right ear pure tone decibel loss of 40 with speech recognition of 
100 percent.  This corresponds to a numeric designation of Level 
I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  
The appellant had a left ear average pure tone decibel loss of 47 
with speech recognition of 100 percent.  These findings are 
consistent with Level I hearing in the left ear.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

As shown above, at most, the audiometric examinations support a 0 
percent rating for bilateral hearing loss disability.  Although 
the appellant asserts that his hearing loss is worse than 
evaluated, the medical evidence prepared by a skilled neutral 
professional is more probative.  The Board notes that the 
appellant's assertions that his hearing had deteriorated are 
credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of the 
degree of impairment.  Moreover, as noted above, the Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations produce a 0 percent disability evaluation.  38 
C.F.R. Part 4 Diagnostic Code 6100.  

Furthermore, the Board notes that the appellant does not have an 
exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 
given that the results of audiology testing did not show puretone 
thresholds at all four of the specific frequencies of 55 decibels 
or more.  The results also failed to show that the pure tone 
threshold were 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz.  Accordingly, the 0 percent 
rating accurately reflects the degree of the appellant's service-
connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Based on the foregoing, the claim for a compensable rating for 
bilateral hearing loss disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disabilities and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  




ORDER

A separate compensable rating for diabetic retinopathy is denied.

A rating higher than 10 percent disabling for hypertension is 
denied.  

A compensable rating for a bilateral hearing loss disability is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


